On January 11, 1911, the motion for a new trial was overruled by John Q. Adams, the judge pro tempore, who tried the cause in the lower court. At that time the plaintiff *Page 135 
in error (plaintiff below) was granted an extension of 60 days in which to prepare and serve a case-made. On March 3, 1911, the said John Q. Adams, as judge pro tempore, again extended the time for 60 days in which to prepare and serve a case-made. The case-made was served on May 8, 1911, and settled by the said John Q. Adams, the special judge, on May 22, 1911.
It is settled that a special judge, or judge pro tempore,
after he has ceased to sit as a judge, has no power to extend the time to serve a case-made, and "where he attempts to do so his act is a nullity." Murphey v. Favors, 31 Okla. 162,120 P. 641; Casner v. Wooley, 28 Okla. 424, 114 P. 700; Hornerv. Goltry   Sons, 23 Okla. 905, 101 P. 1111; City of Shawneev. Farrell, 22 Okla. 652, 98 P. 942.
The proceeding in error is therefore dismissed.
All the Justices concur.